Citation Nr: 0707133	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced a life-threatening event during a 
typhoon while serving aboard the U.S.S. Proton.

3.  The veteran has a confirmed diagnosis of post-traumatic 
stress disorder based upon an in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that he developed a psychiatric disorder 
as a result of his service aboard the U.S.S. Proton.  
Specifically, he contends that he began having problems with 
depression and self-medicated with heavy alcohol intake after 
almost being washed overboard during a typhoon in the 1950's.  
He credibly testified before the Board that he did not know 
why he acted out following service until he sought 
psychiatric treatment in the 1990's.

The veteran's service personnel records show that he served 
aboard the Proton from July 1954 until December 1955, when he 
was transferred to the U.S.S. Jason.  Research performed in 
April 2005 by the United States Army and Joint Services 
Records Research Center (JSRRC), formerly the U.S. Armed 
Services Center for Unit Records Research, shows that the 
Proton was in service in October 1955 during a typhoon.  This 
is consistent with the fact that the Proton served in and 
around Japan throughout the veteran's period of service upon 
that ship.

Treatment records show that the veteran underwent 
psychological evaluation at a VA medical facility in January 
1999 and related very stressful and dangerous situations 
during service, including a life-threatening situation during 
a typhoon.  He was initially diagnosed as having a major 
depressive disorder, recurrent, but it was noted to rule out 
post-traumatic stress disorder.  The veteran began treatment 
on a regular basis and, by June 1999, was given an Axis I 
diagnosis of post-traumatic stress disorder.  Psychological 
stressors were noted to be post-Korean War service, work 
injuries and family dysfunction.


The veteran's treating psychologist reported in July 2000 
that he had seen the veteran in over seventy sessions and 
found the veteran to meet criteria for an Axis I diagnosis of 
post-traumatic stress disorder.  The diagnosis was rendered 
in light of being very nearly killed during a typhoon.  
Treatment records dates since that time continue the 
diagnosis of post-traumatic stress disorder.

Upon VA examination in September 2006, the examining 
psychologist did not find any evidence of intrusive thoughts, 
hypervigilance or hyperarousal.  Interestingly, the 
psychologist reported that he reviewed the claims folder yet 
did not mention the explicit notations of the veteran's 
treating social worker that the veteran remained  hyper-alert 
and hypervigilant.  Consequently, the examiner diagnosed 
dysthymia and opined that criteria for a diagnosis of post-
traumatic stress disorder were not met.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran experienced a life-threatening event during a 
typhoon while serving aboard the U.S.S. Proton.  The evidence 
from the JSRRC is corroborative when considered in light of 
the circumstances of the veteran's service.  Thus, the 
diagnosis of post-traumatic stress disorder by the veteran's 
treating psychologist and social worker is determined to be a 
confirmed diagnosis based upon an in-service stressor.  
Although the VA examining psychologist did not render an Axis 
I diagnosis of post-traumatic stress disorder in September 
2006, the Board finds that the evidence is at least in 
relative equipoise and reasonable doubt should be resolved in 
the veteran's favor.  The medical personnel who have treated 
the veteran for years agree that he meets criteria for a 
diagnosis of post-traumatic stress disorder based upon an in-
service event.  Therefore, service connection for post-
traumatic stress disorder is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


